Citation Nr: 1609402	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-13 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a disability manifested by an elevated white blood count.

2.  Entitlement to service connection for a skin disorder, to include herpes virus.

3.  Entitlement to service connection for a skin disorder of the feet, to include fungus.

4.  Entitlement to an initial compensable rating for bilateral hearing loss prior to September 16, 2013, and in excess of 10 percent since that date.

5.  Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1963 to April 1965.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO) in January 2009 (denial of service connection for herpes virus, fungus of the feet and a disability associated with increased white blood cell count) and June 2010 (granted service connection for bilateral hearing loss, rated noncompensable, and tinnitus, rated 10 percent).  An interim November 2013 rating decision increased the rating for bilateral hearing loss to 10 percent from September 16, 2013.  Because the increased evaluation does not represent the maximum rating available for bilateral hearing loss, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In September 2013, a hearing was held before a Decision Review Officer (DRO) at the RO.  In January 2016, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings are associated with the Veteran's claims file.

The matters of service connection for skin disorders (herpes virus and fungus of the feet) and an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have a disability associated with an elevated white blood count.

2.  For the entire initial rating period on appeal, bilateral tinnitus has been assigned the maximum schedular evaluation and does not present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization.


CONCLUSIONS OF LAW

1.  A disability manifested by an elevated white blood count was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for an initial disability rating in excess of 10 percent for tinnitus are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.87, Diagnostic Code (Code) 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in August 2008 for high white blood count and November 2009 for tinnitus. 

All available service treatment records (STRs) and pertinent post service treatment records have been secured.  The Veteran was afforded VA audiological evaluations in April 2010 and September 2013 and VA skin examination in January 2014 (with March 2015 addendum white blood count opinion).  The Board finds these examinations and opinions to be adequate for rating purposes as the examiners expressed familiarity with the record/pertinent medical history and conducted thorough examinations, noting all findings necessary for consideration of the Veteran's claims.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Certain chronic diseases, including malignant tumors (i.e., multiple myeloma) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for malignant tumors).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active military service, certain diseases, including multiple myeloma, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Veteran asserts that service connection for elevated white blood count is warranted because it is related to his exposure to Agent Orange in Vietnam. 

His STRs are silent for complaints or findings related to elevated white blood count.

Postservice VA treatment records show the Veteran was diagnosed with monoclonal gammopathy in April 2008 on Agent Orange SPEP (serum protein electrophoresis).  A March 2015 VA clarification opinion states that "elevated white blood cell count/monoclonal gammopathy is a laboratory finding only".  The examiner explained that "monoclonal gammopathy of undetermined significance, formerly benign monoclonal gammopathy, is a condition in which a paraprotein is found in the blood during standard laboratory tests.  It resembles multiple myeloma and similar diseases, but the levels of antibody are lower, the number of plasma cells (white blood cells that secrete antibodies) in the bone marrow is lower, it has no symptoms or problems, and no treatment is indicated."  

The record shows the Veteran served in Vietnam and, therefore, is presumed to have been exposed to Agent Orange.  However, regarding the claim for service connection for an elevated white blood count, the threshold question that must be addressed is whether the Veteran has the disability for which service connection is sought.  

While it is true that elevated white blood count has been documented in the record, such results are merely laboratory findings.  See Dorland's 31st Ed. (2007) at 2006.  These findings do not constitute a disability for which VA compensation benefits are payable.  The Veteran has not shown he has a disability that can be attributed to such laboratory results.  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

As a diagnosis of a disability resulting from the abnormal white blood counts is not shown, there is no basis on which service connection may be granted. 

The United States Court of Appeals for Veterans Claims (Court) has noted that Congress specifically limited entitlement to service connection for disease or injury to cases where such resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claim for service connection for an elevated white blood count must be denied.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Throughout the course of the appeal period, the Veteran's tinnitus has been rated as being 10 percent disabling pursuant to the rating criteria under 38 C.F.R. § 4.87, Code 6260.  Under those criteria, a maximum schedular 10 percent disability rating is to be assigned where the evidence shows recurrent tinnitus.

The Board has considered the potential application of other provisions of Title 38 Code of Federal Regulations, whether or not they have been expressly raised by the Veteran.  Schafrath v. v. Derwinski, 1 Vet. App. 589, 594 (1991).  In doing so, however, the Board sees no other rating criteria that may be applied in this case given the Veteran's symptomatology.

Recognizing that the applicable criteria under Code 6260 do not provide for a disability rating higher than 10 percent for tinnitus, the Veteran argues that the evidence warrants consideration of an extra-schedular disability rating for tinnitus pursuant to 38 C.F.R. § 3.321 because the ringing in his ears is constant and impacts his hearing (he is separately compensated for hearing loss).  See September 2013 DRO hearing transcript and January 2016 Board hearing transcript.  The Veteran does not point to any evidence in the record which supports the argument that his tinnitus is productive of symptoms or impairment which create an exceptional disability picture.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court identified a three-step inquiry for determining whether an extraschedular disability rating is warranted.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong under Thun, the evidence in this case simply does not show such an exceptional disability picture that renders inadequate the available schedular rating.  In this regard, VA treatment records are silent for complaints of tinnitus and the Veteran specifically denied hospitalization for tinnitus during his September 2013 DRO hearing.  Further, although April 2010 and September 2013 VA audiological examination reports note findings of tinnitus associated with his hearing loss; the September 2013 examiner opined that the Veteran's tinnitus is "not debilitating to the point where a greater percentage of disability is warranted."  The examiner explained that the Veteran's "description of the tinnitus indicates that it can cause sleep loss at times" but it "was not described as severely debilitating, as causing anxiety or lack of concentration."  This conclusion appears to be consistent with the other evidence in the record and is not rebutted by any contrary opinions.

The Board acknowledges that audiometric testing performed during the Veteran's VA audiology examinations demonstrated elevated pure tones and decreased speech recognition abilities in both ears.  Nonetheless, such manifestations and symptoms have already been taken into consideration as part of the rating assigned for his service-connected bilateral hearing loss disability.  Mindful of the same, the Board observes that consideration of the Veteran's elevated pure tones and decreased speech recognition abilities in relation to his tinnitus would result in compensating the Veteran twice for the same symptomatology, and as such, would constitute pyramiding, which is forbidden under the regulations.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994), citing Brady v. Brown, 4 Vet. App. 203 (1993) (stating, "38 U.S.C.A. § 1155 implicitly contains the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology because such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.")

To conclude, the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his tinnitus.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  For this reason, and as the evidence does not support the assignment of an initial disability rating higher than 10 percent for the Veteran's tinnitus, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for a disability manifested by an elevated white blood count is denied.

An initial rating in excess of 10 percent for tinnitus is denied.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the appellant in the development of facts pertinent to his claims of service connection for skin disorders (herpes virus resulting in rash on back and buttocks area and fungus of the feet) and an increased rating for bilateral hearing loss.  See 38 C.F.R. § 3.159.

January 2014 and March 2015 VA examination report include opinions that the Veteran's fungal condition of the feet (onychomycosis of all toenails of both feet) and skin condition of the buttocks (cellulitis) are less likely as not related to service because these disorders are not shown in his STRs.  Because these opinions do not address the Veteran's competent allegations of a 50 year history of experiencing foot/nail and skin complaints since they were initially manifested in service, they are inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, new VA examinations and opinions are necessary.

Regarding the matter of an increased initial rating for hearing loss, a September 2009 report from Santa Rosa VA Audiology Clinic shows speech recognition and pure tone threshold results which suggest greater degrees of hearing loss than is represented on his April 2010 and September 2013 audiology examination reports.  However, the September 2009 examination report is in graph form, does not provide a decibel measurement at 3000 Hertz frequency and provides two different "unaided recognition" scores at different decibels for each ear.  Although the Board is the finder of fact and may interpret the evidence presented when the provided graphical representation is sufficiently clear to permit the proper interpretation; in this case the September 2009 examination report is not sufficiently clear as to permit a proper interpretation.  Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  Accordingly, it is necessary to have the September 2009 test results interpreted by an audiologist, with reconciliation and/or clarification of any inconsistencies between the September 2009, April 2010 and September 2013 examination reports.  

Finally, since the claims file is being returned it should be updated to include all outstanding VA and private treatment records (VA records are constructively of record).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include updated VA treatment records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA dermatology examination to determine the nature and likely etiology of his skin disorders (herpes virus and fungus of the feet).  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

a)  Identify (by medical diagnosis) each skin and/or foot/nail disorder of the feet and back/buttocks area. 

b)  For each disability entity of the feet and skin diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) related to the Veteran's service?  The examiner is to specifically consider and address the Veteran's competent assertions regarding his in-service skin and feet/nail symptoms and postservice continuity of such symptoms.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  After completion of the foregoing, the AOJ should also arrange for an audiologist to review the record, including the September 2009, April 2010 and September 2013 audiology examination reports, and respond to the following:  

a)  Interpret the chart in the September 2009 examination report, with conversions of the chart to numerical values for puretone thresholds at the 500, 1000, 2000, 3000 and 4000 Hertz frequencies.  

b)  Comment regarding the multiple "unaided recognition" scores.  Specifically, the examiner should identify the Veteran's speech discrimination score at the time of the September 2009 examination, if possible.  

c)  Reconcile and/or clarify any inconsistencies in the September 2009, April 2010 and September 2013 examination reports.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  The AOJ should then review the record and readjudicate the Veteran's claims.  If any claims remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


